Exhibit 10.2

 

SUPPORT AGREEMENT

 

This Support Agreement (“Agreement”) is made and entered into as of March 20,
2015, by and among CiG Wireless Corp., a Nevada corporation (the “Company”), Fir
Tree Capital Opportunity (LN) Master Fund, L.P., a Delaware limited partnership
(“Holder LP”), and Fir Tree REF III Tower LLC, an exempted limited partnership
under the laws of the Cayman Islands (“Holder LLC”, and together with Holder LP,
the “Series A Holders”). Capitalized terms used in this Agreement that are not
defined herein shall have the meaning given to such terms in the Merger
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Series A Holders are the holders of record and the “beneficial
owners” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934) of certain shares of Series A-1 Non-Convertible Preferred Stock and Series
A-2 Convertible Preferred Stock of the Company;

 

WHEREAS, concurrently with the execution of this Agreement, the Company is
entering into an Agreement and Plan of Merger (as amended, restated or
supplemented from time to time, the “Merger Agreement”), with Vertical Bridge
Acquisitions, LLC (“Parent”) and Vertical Steel Merger Sub Inc. (“Merger Sub”),
pursuant to which Merger Sub will merge with and into the Company, with the
Company surviving as a wholly-owned Subsidiary of Parent (the “Merger”);

 

WHEREAS, concurrently with the execution of this Agreement, Parent, Merger Sub,
Vertical Bridge Holdco, LLC, the Series A Holders and the Company are entering
into an Indemnification and Joinder Agreement (as amended, restated or
supplemented from time to time, the “Indemnification Agreement”);

 

WHEREAS, the Company Board established a special committee of the Company Board
(the “Special Committee”) to which the Company Board delegated the power and
authority of the Company Board to establish, approve, modify, monitor, and
direct the process and procedures related to the review and evaluation of the
proposed Merger, and to review, analyze, evaluate, and monitor all proceedings
and activities of the Company related to the proposed Merger, and the Company
Board intends that the Special Committee shall hold and exercise all powers of
the Company with respect to this Agreement; and

 

WHEREAS, as a condition and inducement to the Company’s willingness to enter
into the Merger Agreement and the Indemnification Agreement, the Series A
Holders have agreed to execute and deliver this Agreement.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
agree as follows:

 



 

 

 

 

ARTICLE I

AGREEMENTS

 

Section 1.1 Delivery of Written Consent. Within twenty-four (24) hours after the
execution and delivery of the Merger Agreement, the Series A Holders shall
deliver (by PDF, facsimile or similar electronic transmission) to the Company,
with a copy to Parent and Merger Sub, the executed Written Consent. The parties
acknowledge that the Series A Holders shall not be deemed in violation of this
Section 1.1 in the event that the Written Consent becomes void pursuant to the
terms of the Merger Agreement.

 

Section 1.2 Acquisition Proposals. From and after the date of this Agreement
until the earlier of (x) the termination of the Merger Agreement and (y) the
Effective Time, the Series A Holders shall (a) notify the Company as promptly as
reasonably practicable under the circumstances (and in any event within
thirty-six (36) hours) after receipt by any Series A Holder (or any
Representative of any Series A Holder) of any inquiry, communication, offer,
proposal or request that constitutes, or could reasonably be expected to lead
to, an Acquisition Proposal (or any amendment, modification or supplement to any
Acquisition Proposal) or the receipt of which by the Company otherwise would
obligate the Company to notify Parent pursuant to Section 5.03 of the Merger
Agreement, (b) confirm to the maker of any Acquisition Proposal, promptly upon
request of the Special Committee, the willingness and right of such Series A
Holders, notwithstanding any then-effective Written Consent, to negotiate, vote
to approve and consummate any Acquisition Proposal that constitutes a Superior
Proposal (provided that nothing in this clause (b) shall require the Series A
Holders to vote to approve any such Acquisition Proposal), and (c) cooperate
reasonably with the Special Committee in responding to any such inquiry,
communication, offer, proposal or request and the taking of any other action by
the Special Committee under Section 5.03 of the Merger Agreement, including by
keeping the Special Committee informed of, and giving the Special Committee the
opportunity to participate in, any discussions or negotiations between any
Series A Holder and any person providing any inquiry, offer or request, and
participating at the request of the Special Committee in any discussions or
negotiations between the Special Committee and any such person. Notwithstanding
the foregoing, nothing in this Section 1.2 shall require any Series A Holder or
its Representatives to, directly or indirectly, engage in any activity which
would be prohibited by, or would constitute a breach or violation of, Section
5.03 of the Merger Agreement.

 

Section 1.3 Disclosure Documents. Each Series A Holder: (a) consents to the
Company publishing and including such Series A Holder’s identity and ownership
of Company Capital Stock and the nature of each Series A Holder’s obligations,
arrangements and understandings under this Agreement, the Merger Agreement and
any Ancillary Document, in each case, that the Company determines is required to
be disclosed under applicable Law in any press release, the Information
Statement or any other disclosure document prepared in connection with the
Merger Agreement, the Ancillary Documents and the transactions contemplated
thereby (collectively, “Disclosure Documents”); (b) agrees to provide to the
Company upon reasonable request any information as may be required under
applicable Law for preparation of the Disclosure Documents and to cooperate in
all material respects in the preparation of the Disclosure Documents; and (c)
agrees to promptly notify the Company of any required corrections or amendments
with respect to any information supplied by any Series A Holder specifically for
use in any Disclosure Document, if, and to the extent that, any such information
shall become false or misleading in any material respect.

 



2

   

 

Section 1.4 Special Committee. Notwithstanding anything in this Agreement to the
contrary, the Special Committee shall have the exclusive power and authority to
exercise any right or power of the Company under this Agreement, including, but
not limited to, the enforcement hereof and the taking of any other actions on
behalf of the Company in connection herewith.

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SERIES A HOLDERS

 

Each Series A Holder hereby represents and warrants to the Company as follows:

 

Section 2.1 Corporate Organization. Holder LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Holder LP is an exempted limited partnership duly organized,
validly existing and in good standing under the laws of the Cayman Islands. Each
Series A Holder has the requisite power and authority to carry on its business
as it is now being conducted.

 

Section 2.2 Authorization. Each Series A Holder has all necessary power and
authority to execute and deliver this Agreement and to perform its respective
obligations hereunder. The execution, delivery and performance by each Series A
Holder of this Agreement have been duly authorized by all necessary action on
the part of such Series A Holder and no further action is required on the part
of such Series A Holder to authorize this Agreement or the performance by such
Series A Holder of its obligations hereunder. This Agreement has been duly
executed and delivered by each Series A Holder and, assuming the due
authorization, execution and delivery by the Company, constitutes the valid and
binding obligation of such Series A Holder, enforceable against each Series A
Holder, in accordance with its terms, subject, as to enforceability, to the
Bankruptcy and Equity Exception.

 

Section 2.3 No Conflicts or Consents. The execution and delivery of this
Agreement by each Series A Holder does not, and the performance of this
Agreement by such Series A Holder will not: (a) conflict with or violate the
certificate of incorporation, bylaws, partnership agreement, operating
agreement, or other organizational documents of such Series A Holder; or (b)
conflict with or violate any Law or Order applicable to such Series A Holder.
The execution and delivery by the Series A Holders of this Agreement does not,
and the performance of this Agreement will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Entity.

 



3

   

 

Section 2.4 No Other Interests. Except as set forth in the Merger Agreement and
the Ancillary Documents, neither Series A Holder has any direct or indirect
interest in the Merger or expectation of receiving any consideration, payment,
fee, reimbursement or other material benefit (except for track record and fund
marketing related benefits), whether financial or otherwise, in connection with
or as a result of the Merger Agreement, the Ancillary Documents or the
transactions contemplated thereby. Other than the Merger Agreement, the
Ancillary Documents and the transactions contemplated thereby, (a) none of the
Series A Holders, Fir Tree, Inc. (“Fir Tree”) or any other controlled Affiliate
of Fir Tree is directly or indirectly a party to any material Contract with
Parent or Merger Sub or any of their controlled Affiliates, (b) there are no
discussions presently occurring or contemplated directly or indirectly between
any Series A Holder, Fir Tree or any other controlled Affiliate of Fir Tree, on
the one hand, and Parent or Merger Sub or any of their controlled Affiliates, on
the other hand, relating to any Contract or other understanding that would be
material to such person and (c) neither Series A Holder nor any officer,
director or manager of any Series A Holder (i) owns or holds any interest in,
directly or indirectly, in whole or in part, any property, asset or right which
is used in the business of Parent, Merger Sub or any of their respective
controlled Affiliates, (ii) has outstanding Indebtedness or similar obligations
to Parent, Merger Sub or any of their respective controlled Affiliates or (iii)
owns or holds a material interest in, directly or indirectly, or is a manager,
director, officer, employee, partner or consultant of, Parent, Merger Sub or any
of their respective controlled Affiliates. Amendment Number 7 to the Schedule
13D jointly filed by the Series A Holders and Fir Tree on February 13, 2015, was
true, accurate and complete in all material respects, and, other than an
expected issuance on or about March 13, 2015 of additional shares of Series A
Preferred Stock to the Series A Holders pursuant to Sections 3(a), (d) and (e)
of the Series A Certificate of Designation that will be required to be reported
on a further amendment thereto, is true, accurate and complete in all material
respects as of the date hereof.

 

Section 2.5 No Other Information. To the actual knowledge (without any
obligation of due inquiry) of Scott Troeller and Jarret Cohen, none of the
Series A Holders, Fir Tree or any other controlled Affiliate of Fir Tree have
received or are in possession of any material information relating to the
Company that has been received by the Series A Holders from the Company or any
of its officers or directors other than has been similarly provided to all
members of the Company Board.

 

Section 2.6 Merger Consideration. The aggregate Merger Consideration payable
pursuant to the Merger Agreement (calculated as of the date hereof) is less than
four percent (4%) of the aggregate assets under management by the Series A
Holders (calculated as of December 31, 2014).

 

ARTICLE III

INDEMNIFICATION

 

Section 3.1 Indemnification by the Series A Holders. Subject to the limitations
in Sections 3.2 and 3.3 below, the Series A Holders, jointly and severally,
shall defend, indemnify and hold the Company and its directors, officers,
employees and Representatives (each, an “Indemnified Party”) harmless from and
against all Losses that they may suffer, sustain or incur or become subject to,
whether prior to, on, or after the Closing Date, arising out of, based upon or
in connection with:

 

(a) any breach of a representation or warranty of the Series A Holders in
Article II of this Agreement;

 

(b) any material violation or breach of a covenant, obligation or agreement of
the Series A Holders contained in this Agreement;

 



4

   

 

(c) the payment by the Company of the Company Termination Fee or amounts paid by
the Company as Expense Reimbursement, in each case, in accordance with the terms
of Section 7.03 of the Merger Agreement and payable either (i) solely as a
direct result of the Series A Holders’ breach of the Merger Agreement or other
wrongful action or inaction of any Series A Holder under the Merger Agreement,
provided, however, the exercise (affirmatively or negatively), withholding or
abstention of any voting, consent or approval rights, either as a stockholder,
pursuant to its rights under the Charter Documents, or by one of its
representatives on the Company Board, shall not be deemed a wrongful action or
inaction by any Series A Holder, or (ii) pursuant to Section 7.03(e) or 7.03(g)
of the Merger Agreement; or

 

(d) reasonable attorneys’ fees and expenses paid or incurred by the Company
prior to the Effective Time in the defense or settlement of, or pursuant to any
Order with respect to, a Covered Claim.

 

Notwithstanding anything to the contrary herein, no breach of the Merger
Agreement or any Ancillary Document by the Company that has not been directly
and proximately caused by the Series A Holders shall give rise to any right to
indemnification hereunder by any Indemnified Party.

 

For the purposes of this Agreement, “Losses” and “Covered Claim” shall have the
respective meanings set forth in that certain Indemnification and Joinder
Agreement, dated as of even date herewith, by and among Parent, Merger Sub, the
Company and the Series A Holders.

 

Section 3.2 Limitations. Notwithstanding anything herein or in any other
agreement to the contrary:

 

(a) The indemnification obligations of the Series A Holders to the Indemnified
Parties under Section 3.1(a) and (b) shall not exceed five hundred thousand
dollars ($500,000), in the aggregate;

 

(b) the indemnification obligations of the Series A Holders to the Indemnified
Parties under Section 3.1(c) shall not exceed the total amount of the Company
Termination Fee and/or Expense Reimbursement actually paid by the Indemnified
Parties pursuant to Section 7.03 of the Merger Agreement, as applicable;

 

(c) the indemnification obligations of the Series A Holders to the Indemnified
Parties under Section 3.1(d) shall not exceed the aggregate out-of-pocket amount
actually paid by the Indemnified Parties; and

 

(d) if the Series A Holders become obligated to indemnify any Indemnified Party
under Section 3.1(c) or (d), then, in lieu thereof, they shall have the right to
provide any combination of debt, equity or equity-linked financing to the
Company, up to an amount equal to such indemnity obligation (or such greater
amount as may be mutually agreed upon by the Company and the Series A Holders),
on terms no less favorable to the Company than any of the financing provided by
them to the Company on or before the date hereof. The proceeds of any such
financing, or any other financing provided by the Series A Holders to the
Company for the purpose of funding the items described in Section 3.1(c) or (d),
shall automatically, without further action, notice or deed, reduce, dollar for
dollar, the indemnification obligations of the Series A Holders to the
Indemnified Parties under Section 3.1(c) or (d), as applicable, after giving
effect to the limitations in Sections 3.2(b) and 3.2(c).

 



5

   

 

Section 3.3 Claims Procedures.

 

(a) In the case of any claim for indemnification arising from a claim or the
commencement of any Action by a third party (a “Third Party Claimant”), an
Indemnified Party shall give prompt written notice to the Series A Holders of
such Third Party Claim to which it may request indemnification under this
Article III (a “Third Party Claim Notice”); provided, however, that failure to
give such Third Party Claim Notice shall not affect the indemnification provided
by the Series A Holders hereunder except to the extent the Series A Holders
shall have been materially prejudiced in their defense of such claim as a result
of such failure. The Third Party Claim Notice shall state in reasonable detail
the facts and circumstances of the Third Party Claim, including the nature,
basis and amount of such claim and the sections of the Merger Agreement, the
Indemnification Agreement and/or this Agreement that entitle the Indemnified
Party to indemnification under this Article III, and shall be accompanied by
copies of all documents, correspondence and other materials received in respect
of such Third Party Claim and, in the case of any expense reimbursement or
advancement, shall include therewith documentation evidencing the incurrence,
amount and nature of the Losses for which payment is being sought. The
Indemnified Party shall, on an ongoing basis, promptly after receipt thereof,
provide to the Series A Holders copies of all documents, correspondence and
other materials received in connection with any Third Party Claim and shall not
engage in any communications or correspondence (whether written, oral or
otherwise) with any Third Party Claimant without (i) the prior written consent
of the Series A Holders or (ii) the concurrent participation by the Series A
Holders (whether telephonic, in person or otherwise); provided, however, that
this sentence shall not apply to any such communications or correspondence that
are initiated by any Third Party Claimant where such consent or participation
may not be procured in advance by the Indemnified Party through the use of
commercially reasonable efforts.

 

(b) With respect to any such Third Party Claim, the Series A Holders shall have
the right to defend and to direct the defense, negotiation and settlement (in
its or their sole and absolute discretion) of any such Third Party Claim, in
their name or in the name of the Indemnified Party at the expense of the Series
A Holders, and with counsel selected by the Series A Holders by notifying the
Indemnified Party within thirty (30) days after receipt by the Series A Holders
of a Third Party Claim Notice. If the Series A Holders do not assume control of
the defense of such Third Party Claim within thirty (30) days after the receipt
by the Series A Holders of the Third Party Claim Notice required pursuant to
Section 3.3(a), the Indemnified Party shall have the right to defend such claim
in such manner as it may deem appropriate. Notwithstanding anything in this
Agreement to the contrary, if the Indemnified Party is in control of the defense
of such Third Party Claim, it shall, at the expense of the Series A Holders,
reasonably cooperate with and keep informed the Series A Holders in the defense
of such Third Party Claim. If the Series A Holders are in control of the defense
of such Third Party Claim, the Indemnified Party shall reasonably cooperate with
the Series A Holders in the defense of such Third Party Claim and have the right
to participate in the defense of any Third Party Claim with counsel employed at
its own expense (provided that any such expenses so incurred by or on behalf of
the Indemnified Parties shall not constitute indemnifiable Losses for purposes
of this Article III); provided, however, that in the case of any Third Party
Claim as to which (x) the Indemnified Party shall have reasonably concluded that
there is an actual conflict of interest between the Indemnified Party and the
Series A Holders in the conduct of the defense of such Third Party Claim, (y)
there are one or more legal defenses available to the Indemnified Party that are
different from or additional to those available to any Series A Holder that
cannot be asserted by the Series A Holders on behalf of the Indemnified Party or
(z) the Series A Holders shall not have employed counsel to assume the defense
of such Third Party Claim within the thirty (30) day period described above, the
reasonable fees and disbursements of such Indemnified Party’s counsel (but only
a single law firm plus one local counsel per jurisdiction) shall be at the
expense of the Series A Holders. The Series A Holders shall have no
indemnification obligations with respect to any Third Party Claim which shall be
settled by the Indemnified Party without the prior written consent of the Series
A Holders, which consent may be given or withheld in the sole and absolute
discretion of the Series A Holders. If the Series A Holders assume the defense
of a Third Party Claim, the Series A Holders may not settle, compromise, or
offer to settle or compromise, or otherwise dispose of any Third Party Claim
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed) unless such settlement:
(i) either (A) includes only a monetary payment or (B) does not materially
adversely impact the operation of the business by the Indemnified Party,
including by injunctive relief or other similar remedy; (ii) does not require
any admission or acknowledgment of liability or fault of the Indemnified Party;
(iii) includes a release of the Indemnified Party in respect of such claim
and/or results in a dismissal with prejudice of such claim; and (iv) does not
violate or cause the Indemnified Party to violate, any applicable Law.

 



6

   

 

(c) In the event that an Indemnified Party determines that it has a claim for
Losses against the Series A Holders under this Article III (other than as a
result of a Third Party Claim) (an “Interparty Claim”), the Indemnified Party
shall give prompt written notice thereof to the Series A Holders, specifying the
amount of such claim, the sections of the Merger Agreement and this Agreement
under which such claim arises, and any other relevant facts and circumstances
relating thereto (an “Interparty Claim Notice”). The Series A Holders shall have
sixty (60) days from the date of receipt of such Interparty Claim Notice to
object to any of the subject matter and any of the amounts of the Losses set
forth in the Interparty Claim Notice, as the case may be, by delivering written
notice of objection thereof to the Indemnified Party. If the Series A Holders
fail to send such notice of objection to the Interparty Claim Notice within such
sixty (60) day period, the Series A Holders shall be deemed to have agreed to
the Interparty Claim Notice and shall be obligated to pay to the Indemnified
Party the portion of the amount specified in the Interparty Claim Notice to
which the Series A Holders have not objected. If the Series A Holders send a
timely notice of objection in accordance with this Section 3.3(c), the
Indemnified Party and the Series A Holders shall negotiate in good faith for a
thirty (30) day period beginning on the date the Indemnified Party provides an
Interparty Claim Notice hereunder regarding the resolution of any disputed
claims for Losses. If no resolution is reached with regard to such disputed
Interparty Claim between the Series A Holders and the Indemnified Party within
such thirty (30) day period, the Indemnified Party shall be entitled to seek
enforcement of its rights under this Article III.

 

(d) Promptly (but in any event, within five (5) Business Days) following a final
determination of any Losses claimed by the Indemnified Party by either (i) a
final non-appealable decision, judgment or award rendered by a Governmental
Entity of competent jurisdiction, or (ii) the mutual written agreement of the
Indemnified Party and the Series A Holders, the Series A Holders shall pay such
Losses to the Indemnified Party by wire transfer of readily available funds to
an account designated by the Indemnified Party. If there should be a dispute as
to the amount or manner of determination of any indemnity obligation owed under
this Agreement, the Series A Holders shall pay when due such portion, if any, of
the obligation that is not subject to a dispute.

 



7

   

 

(e) The Indemnified Parties shall use commercially reasonable efforts to
mitigate all indemnifiable Losses by seeking all available coverage under their
respective insurance policies with respect to all Third Party Claims and
Interparty Claims. Payments by the Series A Holders pursuant to this Article III
shall be limited to the amount of any Loss that remains after deducting
therefrom any insurance proceeds and any indemnity, contribution or other
similar payment which any Indemnified Party actually recovers from any third
party with respect thereto, net of any reasonable expenses (including the next
annual increase in the premiums attributable to such claims) incurred by such
Indemnified Parties in collecting such insurance proceeds or any indemnity,
contribution or other similar payment. If an Indemnified Party actually receives
such insurance proceeds or indemnity, contribution or other similar payment in
respect of a Loss for which the Series A Holders have already reimbursed the
Indemnified Party, the Indemnified Party shall reasonably promptly refund to the
Series A Holders the amount of such proceeds actually received with respect
thereto, net of any reasonable expenses (including the next annual increase in
the premiums attributable to such claims) incurred by such Indemnified Parties
in collecting such insurance proceeds or any indemnity, contribution or other
similar payment. The amount of Losses recoverable by Indemnified Parties
pursuant to this Article III shall be net of any Tax benefit to the Indemnified
Parties as a result of incurring the Losses whether or not realized in the
period in which such Losses arose.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1 Effectiveness; Termination. This Agreement shall be effective
immediately upon the execution hereof by all of the parties hereto; provided,
however, that this Agreement shall terminate immediately, and without further
notice, action or deed, upon the earlier of (x) termination of the Merger
Agreement in accordance with its terms or (y) the Effective Time, in each case,
this Agreement shall be null, void and of no further force or effect, except in
the case of clause (x) only, for the Series A Holders’ obligations under Section
3.1(c) or 3.1(d) for amounts accrued prior to or in connection with the
termination of the Merger Agreement.

 

Section 4.2 Fiduciary Duties. This Agreement is intended to bind each Series A
Holder solely in its capacity as a stockholder of the Company and shall not
prohibit such Series A Holder or any director, manager, officer or employee
thereof from acting in his, her or its capacity as an officer or director of the
Company in the manner required by such person’s fiduciary duties as an officer
or director of the Company.

 

Section 4.3 Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties hereto. No
consent to or waiver of any provision of or breach under this Agreement shall be
valid or effective unless in writing and signed by the party giving such waiver,
and no waiver of any provision or breach shall constitute a waiver with respect
to any other provision or breach, whether or not of similar nature. Failure on
the part of any party hereto to insist in any instance upon strict, complete and
timely performance by another party hereto of any provision of or obligation
under this Agreement shall not constitute a waiver by such party of any of its
rights under this Agreement or otherwise.

 



8

   

 

Section 4.4 Entire Agreement; Third Party Beneficiaries. This Agreement, the
Merger Agreement and the Indemnification Agreement contain the entire agreement
among the parties hereto with respect to the transactions contemplated hereby
and the subject matter thereof and supersede all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to such matters. Each party hereto has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. In the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. This Agreement is not intended to, and does not,
confer upon any Person other than the parties hereto any legal or equitable
rights or remedies, except for the provisions of Article III, which are intended
to be for the benefit of the Indemnified Parties and may be enforced by such
Persons.

 

Section 4.5 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any terms or provisions
of this Agreement in any other jurisdiction so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party or such party waives its rights under this Section 4.5 with
respect thereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Section 4.6 Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission and electronic mail
transmission, so long as a receipt of such e-mail is requested and received) and
shall be given:

 

If to the Company:

 

CiG Wireless Corp.

11120 South Crown Way, Suite 1

Wellington, FL 33414

Attention: Paul McGinn

E-mail: pmcginn@cigwireless.com

 



9

   

 

with a copy (which shall not constitute notice for any purpose under this
Agreement) to:

 

Morrison & Foerster LLP

1650 Tysons Boulevard, Suite 400

McLean, VA 22102

Attention: Thomas J. Knox

Facsimile No: (202) 912-2324

E-mail: tknox@mofo.com

 

Fox Rothschild LLP

997 Lenox Drive

Lawrenceville, NJ 08648

Attention: Matthew H. Lubart

Facsimile No: 609-896-1469

E-mail: mlubart@foxrothschild.com

 

If to the Series A Holders:

 

Fir Tree REF III Tower LLC and

Fir Tree Capital Opportunity (LN) Master Fund, L.P.

c/o Fir Tree Inc.

505 5th Avenue, 23rd Floor

New York, NY 10017

Attention: Brian Meyer, Esq.

Facsimile No: 212-599-1330

E-mail: bmeyer@firtree.com

 

with a copy (which shall not constitute notice for any purpose under this
Agreement) to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attention: Steven E. Siesser, Esq.

Facsimile No: (973) 597-2507

E-mail: ssiesser@lowenstein.com

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. New York City
time on a Business Day in the place of receipt.  Otherwise, any such notice,
request or communication shall be deemed to have been received on the next
succeeding Business Day in the place of receipt.

 



10

   

 

Section 4.7 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise by any of the parties hereto without the prior written consent
of the other parties. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

Section 4.8 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or similar electronic means), all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties.

 

Section 4.9 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Nevada, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the courts of the State of
Nevada and any appellate court thereof or any court of the United States located
in the State of Nevada, in any action or proceeding arising out of or relating
to this Agreement or the agreements delivered in connection herewith or the
transactions contemplated hereby or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action except in such
courts, (ii) agrees that any claim in respect of any such action or proceeding
may be heard and determined in such courts, (iii) waives, to the fullest extent
it may legally and effectively do so any objection which it may now or hereafter
have to venue of any such action or proceeding in such courts, and (iv) waives,
to the fullest extent permitted by law, the defense of any inconvenient forum to
the maintenance of such action or proceeding in such courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each of the parties to this Agreement
irrevocably consents to service of process in any such action or proceeding in
the manner provided for notices in Section 4.6 of this Agreement; provided,
however, that nothing in this Agreement shall affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES
SUCH WAIVER VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS CONTAINED IN THIS
SECTION 4.9(c).

 

[Signature Page Follows]

 



11

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 



  COMPANY       CIG WIRELESS CORP.         By:  

 /s/ Paul McGinn

  Name:    Paul McGinn   Title:    Chief Executive Officer

 

  SERIES A HOLDERS:      

FIR TREE CAPITAL OPPORTUNITY (LN) MASTER FUND, L.P.

 

By: Fir Tree Inc., its Manager

 

  By:  

 /s/ Brian Meyer

  Name:    Brian Meyer   Title:    General Counsel               FIR TREE REF
III TOWER LLC         By: Fir Tree Inc., its Manager         By:  

/s/ Brian Meyer

  Name:    Brian Meyer   Title:    General Counsel

 



[Signature Page to Support Agreement]

 